DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “selected from the group consisting of at least one center shield, at least one end cap, …, and combinations thereof, and applying a waterproofing material to at least one surface of said at least one center shield, said at least one end cap, …”. It is unclear if all of the modular components recited are required or only at least one of them.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heidler, Jr., US 2005/0235578 in view of Knollmeyer, US 2014/0250801.
Regarding claim 1:
Heidler discloses a flashing kit comprising:
at least one center shield (18a, 10b); 
at least one end cap (18e); 
at least one joiner (14 and 21); 
at least one inside corner (18d); 
at least one outside corner (18c); 
wherein said at least one center shield, said at least one end cap, said at least one joiner, said at least one inside corner and said at least one outside corner are modular components configured to interconnect; and 
at least one instruction (implicit to the disclosed means of constructing the flashing system of Heidler).
Heidler does not expressly disclose the application of a waterproofing material.
Knollmeyer discloses a waterproofing material (200, para. 0097) for application to at least one surface a flashing, whereby said waterproofing material forms a watertight seal preventing water from entering into a structure.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the waterproofing material as suggested by Knollmeyer to the kit of Heidler in order to control water and air infiltration by providing a base material on which to apply the metal flashing of Heidler.
Regarding claims 2-4:
Heidler discloses wherein said center shield and said end cap are configured to have a cavity therein to receive and cover a ledge board secured to a wall of a structure,
wherein the ledger board may be affixed to a wall that is a deck board, trim shield, etc.
Regarding claim 5:
Heidler discloses wherein said at least one joiner is configured to cover a seam (the underside) between components of the flashing kit (refer to Fig. 5).
Regarding claims 6-7:
Heidler discloses wherein each of said at least one inside corner and outside corner is configured to have two cavities therein to receive and cover end portions of respective ledger boards.
Regarding claims 8 and 9:
Heidler discloses wherein the components are conjoined during installation of the flashing system as shown in Fig. 1 and wherein they may be conjoined during manufacture and installed as a unitary component during installation. 
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  A product-by-process limitation adds minimal patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  
Regarding claim 10:
Heidler discloses wherein the flashing is metal but does not expressly disclose copper or stainless steel.
Knollmeyer discloses copper or stainless steel for a flashing material (para. 0005).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to construct the flashing of Heidler of stainless steel or copper as suggested by Knollmeyer in order to provide imperviousness to water.
Regarding claims 16-17:
Knollmeyer discloses wherein the waterproofing material is bitumen (para. 0097) and Heidler in view of Knollmeyer discloses wherein the bitumen is placed on at least one surface of the components (interior).
Regarding claim 18:
Knollmeyer does not expressly discloses wherein the bitumen is a plurality of layers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of layers of bitumen, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the case above, it was found that while the addition of multiple plies had undoubtedly made it stronger, it is not the type of innovation for which a patent monopoly is to be granted.  There would be no unexpected or unpredictable result obtained from adding a plurality of layers of bitumen, thereby strengthening the seal.
Regarding claims 19 and 22:
Heidler in view of Knollmeyer does not expressly disclose the exact thickness of the waterproofing material or size of the components.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the thickness and size limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Refer to MPEP § 2144.05.  
Regarding claim 20:
Knollmeyer discloses wherein the waterproofing material is a peel (para. 0097 – self-adhering membranes) with an adhesive side that can be placed on one surface of the center shield or other components.
Regarding claim 21:
Knollmeyer does not expressly discloses wherein the peel is a plurality of peels on each respective component.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality peels to each component, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the case above, it was found that while the addition of multiple plies had undoubtedly made it stronger, it is not the type of innovation for which a patent monopoly is to be granted.  There would be no unexpected or unpredictable result obtained from adding a plurality of layers of peel, thereby strengthening the attachment and seal.
Regarding claim 23:
Heidler modified in view of Knollmeyer discloses assembly of the modular components covering a portion of a structure and applying a waterproof material to at least one surface of the components.

Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heidler, Jr., US 2005/0235578 in view of Williams, US 6,401,402.
Regarding claim 1:
Heidler discloses a flashing kit comprising:
at least one center shield (18a, 10b); 
at least one end cap (18e); 
at least one joiner (14 and 21); 
at least one inside corner (18d); 
at least one outside corner (18c); 
wherein said at least one center shield, said at least one end cap, said at least one joiner, said at least one inside corner and said at least one outside corner are modular components configured to interconnect; and 
at least one instruction (implicit to the disclosed means of constructing the flashing system of Heidler).
Heidler does not expressly disclose the application of a waterproofing material.
Williams discloses a waterproofing material (polyethylene coating, abstract) for application to at least one surface a flashing, whereby said waterproofing material forms a watertight seal preventing water from entering into a structure.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the waterproofing material as suggested by Williams to the kit of Heidler in order to further control water and air infiltration through the flashing and components.
Regarding claims 11-15:
Williams discloses wherein the waterproofing material covers all surfaces of the components (it is a coating over the whole flashing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633